DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8-12, 14, 16-17 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-9, 11-12, 14, 16-17 and 20-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda (US 2021/0006314).
	Takeda discloses the following features.
	Regarding claim 1, a method for resource scheduling of a network node (see base station shown in Fig. 5), comprising:
	obtaining time-frequency resources scheduled for UE; and
	transmitting scheduling information to the UE (see DCI in Fig. 1A including the time domain resource assignment (Time-RA Field) and frequency domain resource assignment field (Freq-RA Field); wherein the DCI is transmitted from the base station to the user terminal as recited in paragraph [0140]), wherein the scheduling information comprises the scheduled time-frequency resources (see DCI in Fig. 1A including the Time-RA Field and Freq-RA Field), wherein the scheduling information is configured to indicate an activation time of the scheduled time-frequency resources and instruct the UE to use the scheduled time-frequency resources to transmit or receive data (see “When once receiving the DCI for activation, the UE starts transmission of the SP-CSI report by using the PUSCH, based on periodicity and/or offset indicated by the DCI” recited in paragraph [0111]) after a predetermined time or a time indicated by the scheduling information has elapsed from the UE having received the scheduling information (see “offset from reception of the DCI to the SP-CSI reporting” recited in paragraph [0055]),
	wherein the scheduled time-frequency resources are activated when the predetermined time or the time indicated by the scheduling information has elapsed from the UE having received the scheduling information (see “When once receiving the DCI for activation, the UE starts transmission of the SP-CSI report by using the PUSCH, based on periodicity and/or offset indicated by the DCI” recited in paragraph [0111]; and see “offset from reception of the DCI to the SP-CSI reporting” recited in paragraph [0055]).

	Regarding claim 2, wherein the scheduling information further comprises time information, and wherein the time information is configured to instruct the UE to use the scheduled time-frequency resources to transmit or receive data at a time indicated by the time information (see “When once receiving the DCI for activation, the UE starts transmission of the SP-CSI report by using the PUSCH, based on periodicity and/or offset indicated by the DCI” recited in paragraph [0111]; and see “offset from reception of the DCI to the SP-CSI reporting” recited in paragraph [0055]).

	Regarding claim 3, wherein the time information is a time offset, and wherein the time offset is configured to instruct the UE to use the scheduled time-frequency resource to transmit or receive data at a time indicated by the time offset (see “When once receiving the DCI for activation, the UE starts transmission of the SP-CSI report by using the PUSCH, based on periodicity and/or offset indicated by the DCI” recited in paragraph [0111]; and see “offset from reception of the DCI to the SP-CSI reporting” recited in paragraph [0055]); or the time information comprises a first time offset and a second time offset, wherein the first time offset is configured to instruct the UE to use the scheduled time-frequency resources to transmit or receive data at a time indicated by the first time offset, the second time offset is configured to indicate for the UE that the scheduled time-frequency resources are no longer available for the UE at a time indicated by the second time offset, and the time indicated by the second time offset is longer than the time indicated by the first time offset; or the time information is configured to trigger a timer configured at the UE when the UE has received the scheduling information, and instruct the UE to use the scheduled time-frequency resources to transmit or receive data when the timer expires; or the time information is configured to trigger a first timer and a second timer configured at the UE at the same time when the UE has received the scheduling information, instruct the UE to use the scheduled time-frequency resources to transmit or receive data when the first timer expires, and indicate for the UE that the scheduled time-frequency resources are no longer available for the UE when the second timer expires, and the second timer expires later than the first timer (optional “or” language).

	Regarding claim 4, wherein the scheduling information is transmitted on a physical layer control channel (see “PDCCH” recited in paragraph [0128], of which the DCI is transmitted on).

	Regarding claim 5, wherein the scheduling information is carried by downlink control information (see DCI shown in Fig. 1) or RRC signaling.

	Regarding claim 8, a network node (see base station shown in Fig. 5) for resource scheduling, being configured to:
obtain time-frequency resources scheduled for UE; and
	transmit scheduling information to the UE (see DCI in Fig. 1A including the time domain resource assignment (Time-RA Field) and frequency domain resource assignment field (Freq-RA Field); wherein the DCI is transmitted from the base station to the user terminal as recited in paragraph [0140]), wherein the scheduling information comprises the scheduled time-frequency resources (see DCI in Fig. 1A including the Time-RA Field and Freq-RA Field), wherein the scheduling information is configured to indicate an activation time of the scheduled time-frequency resources and instruct the UE to use the scheduled time-frequency resources to transmit or receive data (see “When once receiving the DCI for activation, the UE starts transmission of the SP-CSI report by using the PUSCH, based on periodicity and/or offset indicated by the DCI” recited in paragraph [0111]) after a predetermined time or a time indicated by the scheduling information has elapsed from the UE having received the scheduling information (see “offset from reception of the DCI to the SP-CSI reporting” recited in paragraph [0055]),
	wherein the scheduled time-frequency resources are activated when the predetermined time or the time indicated by the scheduling information has elapsed from the UE having received the scheduling information (see “When once receiving the DCI for activation, the UE starts transmission of the SP-CSI report by using the PUSCH, based on periodicity and/or offset indicated by the DCI” recited in paragraph [0111]; and see “offset from reception of the DCI to the SP-CSI reporting” recited in paragraph [0055]).

	Regarding claim 9, wherein the scheduling information further comprises time information, and wherein the time information is configured to instruct the UE to use the scheduled time-frequency resources to transmit or receive data at a time indicated by the time information (see “When once receiving the DCI for activation, the UE starts transmission of the SP-CSI report by using the PUSCH, based on periodicity and/or offset indicated by the DCI” recited in paragraph [0111]; and see “offset from reception of the DCI to the SP-CSI reporting” recited in paragraph [0055]).

Regarding claim 11, wherein the information is a time offset, and the time offset is configured to instruct the UE to use the scheduled time-frequency resource to transmit or receive data at a time indicated by the time offset (see “When once receiving the DCI for activation, the UE starts transmission of the SP-CSI report by using the PUSCH, based on periodicity and/or offset indicated by the DCI” recited in paragraph [0111]; and see “offset from reception of the DCI to the SP-CSI reporting” recited in paragraph [0055]); 
or the time information comprises a first time offset and a second time offset, the first time offset is configured to instruct the UE to use the scheduled time-frequency resources to transmit or receive data at a time indicated by the first time offset, the second time offset is configured to indicate for the UE that the scheduled time-frequency resources are no longer available for the UE at a time indicated by the second time offset, and the time indicated by the second time offset is longer than the time indicated by the first time offset (optional “or” language).

Regarding claim 12, wherein the scheduling information is carried by downlink control information (see DCI shown in Fig. 1) or RRC signaling.

Regarding claim 14, a method for resource scheduling performed at a UE (see user terminal shown in Fig. 7) and comprising:
receiving, from a network node (see base station shown in Fig. 5), scheduling information, wherein the scheduling information comprises scheduled time-frequency resources determined by the network node (see DCI in Fig. 1A including the time domain resource assignment (Time-RA Field) and frequency domain resource assignment field (Freq-RA Field); wherein the DCI is transmitted from the base station to the user terminal as recited in paragraph [0140]), wherein the scheduling information is configured to indicate an activation time of the scheduled time-frequency resources and instruct the UE to use the scheduled time-frequency resources to transmit or receive data (see “When once receiving the DCI for activation, the UE starts transmission of the SP-CSI report by using the PUSCH, based on periodicity and/or offset indicated by the DCI” recited in paragraph [0111]) after a predetermined time or a time indicated by the scheduling information has elapsed from the UE having received the scheduling information (see “offset from reception of the DCI to the SP-CSI reporting” recited in paragraph [0055]), wherein the scheduled time-frequency resources are activated when the predetermined time or the time indicated by the scheduling information has elapsed from the UE having received the scheduling information (see “When once receiving the DCI for activation, the UE starts transmission of the SP-CSI report by using the PUSCH, based on periodicity and/or offset indicated by the DCI” recited in paragraph [0111]; and see “offset from reception of the DCI to the SP-CSI reporting” recited in paragraph [0055]); and
transmitting or receiving data with the activated scheduled time-frequency resources after the predetermined time or the time indicated by the scheduling information has elapsed  (see “When once receiving the DCI for activation, the UE starts transmission of the SP-CSI report by using the PUSCH, based on periodicity and/or offset indicated by the DCI” recited in paragraph [0111]; and see “offset from reception of the DCI to the SP-CSI reporting” recited in paragraph [0055]).

Regarding claim 16, wherein the scheduling information comprises time information, and wherein the method further comprises: transmitting or receiving, on the scheduled time-frequency resources, data at a time indicated by the time information  (see “When once receiving the DCI for activation, the UE starts transmission of the SP-CSI report by using the PUSCH, based on periodicity and/or offset indicated by the DCI” recited in paragraph [0111]; and see “offset from reception of the DCI to the SP-CSI reporting” recited in paragraph [0055]).

Regarding claim 17, wherein the time information is a time offset, and wherein the time offset is configured to instruct the UE to use the scheduled time-frequency resource to transmit or receive data at a time indicated by the time offset (see “When once receiving the DCI for activation, the UE starts transmission of the SP-CSI report by using the PUSCH, based on periodicity and/or offset indicated by the DCI” recited in paragraph [0111]; and see “offset from reception of the DCI to the SP-CSI reporting” recited in paragraph [0055]); or the time information comprises a first time offset and a second time offset, wherein the first time offset is configured to instruct the UE to use the scheduled time-frequency resources to transmit or receive data at a time indicated by the first time offset, the second time offset is configured to indicate for the UE that the scheduled time-frequency resources are no longer available for the UE at a time indicated by the second time offset, and the time indicated by the second time offset is longer than the time indicated by the first time offset; or the time information is configured to trigger a timer configured at the UE when the UE has received the scheduling information, and instruct the UE to use the scheduled time-frequency resources to transmit or receive data when the timer expires; or the time information is configured to trigger a first timer and a second timer configured at the UE at the same time when the UE has received the scheduling information, instruct the UE to use the scheduled time-frequency resources to transmit or receive data when the first timer expires, and indicate for the UE that the scheduled time-frequency resources are no longer available for the UE when the second timer expires, and the second timer expires later than the first timer (optional “or” language).

	Regarding claim 20, wherein the scheduling information is carried by downlink control information (see DCI shown in Fig. 1) or RRC signaling.


Regarding claim 21, wherein the scheduling information further comprises at least one of a period for the scheduled time-frequency resources (see “When once receiving the DCI for activation, the UE starts transmission of the SP-CSI report by using the PUSCH, based on periodicity and/or offset indicated by the DCI” recited in paragraph [0111]), a time-frequency location of the scheduled time-frequency resources, or a type of the scheduled time-frequency resources.

Regarding claims 22, wherein the scheduling information has a predefined priority with respect to at least one of semi-persistent scheduling or dynamic scheduling (see “When once receiving the DCI for activation, the UE starts transmission of the SP-CSI report by using the PUSCH, based on periodicity and/or offset indicated by the DCI” recited in paragraph [0111], wherein the scheduling information, or DCI, is for scheduling the transmission of a semi-persistent transmission and is therefore considered as semi-persistent scheduling, therefore its priority must be equivalent to that of a semi-persistent scheduling).

Regarding claim 23, transmitting data to the UE or receiving data from the UE, with the activated scheduled time-frequency resources, after the predetermined time or the time indicated by the scheduling information has elapsed from the UE having received the scheduling information (see “When once receiving the DCI for activation, the UE starts transmission of the SP-CSI report by using the PUSCH, based on periodicity and/or offset indicated by the DCI” recited in paragraph [0111]).

Regarding claim 24, wherein the scheduling information further comprises at least one of a period for the scheduled time-frequency resources (see “When once receiving the DCI for activation, the UE starts transmission of the SP-CSI report by using the PUSCH, based on periodicity and/or offset indicated by the DCI” recited in paragraph [0111]), a time-frequency location of the scheduled time-frequency resources, or a type of the scheduled time-frequency resources.

Regarding claims 25, wherein the scheduling information has a predefined priority with respect to at least one of semi-persistent scheduling or dynamic scheduling (see “When once receiving the DCI for activation, the UE starts transmission of the SP-CSI report by using the PUSCH, based on periodicity and/or offset indicated by the DCI” recited in paragraph [0111], wherein the scheduling information, or DCI, is for scheduling the transmission of a semi-persistent transmission and is therefore considered as semi-persistent scheduling, therefore its priority must be equivalent to that of a semi-persistent scheduling).

Regarding claim 26, wherein the scheduling information further comprises at least one of a period for the scheduled time-frequency resources (see “When once receiving the DCI for activation, the UE starts transmission of the SP-CSI report by using the PUSCH, based on periodicity and/or offset indicated by the DCI” recited in paragraph [0111]), a time-frequency location of the scheduled time-frequency resources, or a type of the scheduled time-frequency resources.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda as applied to claim 9 above, and further in view of Rathonyi (US 2017/0202054).
	Takeda discloses the features as shown above.
	Takeda does not disclose the following features: regarding claim 10, wherein the time information is configured to trigger a timer configured at the UE when the UE has received the scheduling information and instruct the UE to use the scheduled time-frequency resources to transmit or receive data when the timer expires; or 	the time information is configured to trigger a first timer and a second timer configured at the UE at the same time when the UE has received the scheduling information, instruct the UE to use the scheduled time-frequency resource to transmit or receive data when the first timer expires, and indicate for the UE that the scheduled time-frequency resource are no longer available for the UE when the second timer expires, and the second timer expires later than the first timer.
Rathonyi discloses the following features.
Regarding claim 10, wherein the time information is configured to trigger a timer configured at the UE when the UE has received the scheduling information and instruct the UE to use the scheduled time-frequency resources to transmit or receive data when the timer expires (see Fig. 6B and see “In the example embodiment of FIG. 6B, "active time" 640 is started an " offset time" 645 after the end of the received indication of a DL transmission 605 for the UE received on DL control channel 610 (NB-PDCCH in the example of FIG. 6B), namely a DL scheduling assignment (denoted DCI-1 in the example of FIG. 6B). In embodiments in which timers are used, for example, after the end of the received indication of DL transmission 605 for the UE, the UE starts second timer 645. The duration of second timer 645 may be or comprise an offset period. For example, second timer 645 may be a HARQ-RTT timer that comprises an offset period. When second timer 645 expires, the UE starts third timer 640 corresponding to the "active time."” Recited in paragraph [0087]); or
the time information is configured to trigger a first timer and a second timer configured at the UE at the same time when the UE has received the scheduling information, instruct the UE to use the scheduled time-frequency resource to transmit or receive data when the first timer expires, and indicate for the UE that the scheduled time-frequency resource are no longer available for the UE when the second timer expires, and the second timer expires later than the first timer (optional “or” language).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Subramanian and HE using features, as taught by Rathonyi, as a method to implement the step of determining that the received time offset has expired.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Suzuki (US 2019/0327761) also discloses a DCI that activates scheduled semi-persistent scheduling and performs transmission after four subframes in which the DCI used to indicate the activation of the SPS is received (paragraph [0204]), wherein the “four subframe” is equivalent to the “predetermined time” in claim 1 of the current application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473